EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Campbell on 3/15/2021. The application has been amended as follows:
The claims, in their entirety, are replaced with the following claims:
1. (Previously Presented) A smoking article comprising: a tobacco rod; a filter comprising a plug of filtration material that defines a furthest downstream end of the smoking article, the plug being surrounded by one or more filter wrappers, wherein the combined thickness of the one or more filter wrappers is between 90 microns and 120 microns; and tipping material attaching the tobacco rod and the filter, the tipping material including a ventilation zone, the thickness of the tipping material being between 30 microns and 70 microns; wherein the tipping material and the filter wrapper or wrappers have a combined thickness (t) perpendicular to the longitudinal direction of the smoking article; wherein the smoking article, at a location about the plug of filtration material, has a diameter (DSA) perpendicular to the longitudinal direction of the smoking article; wherein the diameter (DSA) to thickness (t) ratio is greater than 50 and less than 80; wherein the filtration material extends to the furthest downstream end of the smoking article; wherein the ventilation zone comprises perforations through the tipping material; wherein the perforations extend through the one or more filter wrappers; wherein the one or more filter wrappers have a porosity of less than about 500 CORESTA units; wherein the one or more filter wrappers have a basis weight between about 65 grams per square meter and about 85 grams per square meter, and wherein the filter has a critical load from 30 Newtons to 80 Newtons.  

3-5. (Cancelled)
6. (Previously Presented) The smoking article according to claim 1, wherein the filter wrapper or wrappers have a thickness (t1) substantially perpendicular to the longitudinal direction of the smoking article, wherein t1/t is greater than about 0.65.  
7. (Previously Presented) The smoking article according to claim 1, wherein the tipping material and the one or more filter wrappers have a combined thickness (t) of between about 100 microns and about 160 microns. 
8. (Cancelled)
9. (Previously Presented) The smoking article according to claim 1, wherein the smoking article has a filter section that, when removed from the tobacco rod and tipping material of an unsmoked smoking article, has a critical load of at least about 30 Newtons when subjected to a compressive force at a compression speed of 100 mm per min.
10. (Previously Presented) A filter for a smoking article, the filter comprising a plug of filtration material that defines a furthest downstream end of the smoking article, the plug being surrounded by one or more filter wrappers, wherein the combined thickness of the one or more filter wrappers is between 90 microns and 120 microns; and tipping material attaching the tobacco rod and the filter, the tipping material including a ventilation zone, the thickness of the tipping material being between 30 microns and 70 microns; wherein the tipping material and the filter wrapper or wrappers have a combined thickness (t) perpendicular to the longitudinal direction of the smoking article; wherein the smoking article, at a location about the plug of filtration material, has a diameter (DSA) perpendicular to the longitudinal direction of the smoking article; wherein the diameter (DSA) to thickness (t) ratio is greater than 50 and less than 80; wherein the filtration material extends to the furthest downstream 
11-13. (Cancelled)  
14. (Previously Presented) The filter according to claim 10, wherein the filter diameter (DF) to wrapper thickness (t1) ratio is greater than about 70.  
15. (Previously Presented) A method of reducing buckling during extinguishing of the smoking article, the method comprising providing a plug of filtration material that defines a furthest downstream end of the smoking article, the plug being surrounded by one or more filter wrappers, wherein the combined thickness of the one or more filter wrappers is between 90 microns and 120 microns; and tipping material attaching the tobacco rod and the filter, the tipping material including a ventilation zone, the thickness of the tipping material being between 30 microns and 70 microns; wherein the tipping material and the filter wrapper or wrappers have a combined thickness (t) perpendicular to the longitudinal direction of the smoking article; wherein the smoking article, at a location about the plug of filtration material, has a diameter (DSA) perpendicular to the longitudinal direction of the smoking article; wherein the diameter (DSA) to thickness (t) ratio is greater than 50 and less than 80; wherein the filtration material extends to the furthest downstream end of the smoking article; wherein the ventilation zone comprises perforations through the tipping material; wherein the perforations extend through the one or more filter wrappers; wherein the one or more filter wrappers have a porosity of less than about 500 CORESTA units; wherein the one or more filter wrappers have a basis weight between about 65 grams per square meter and about 85 grams per square meter, and wherein the filter has a critical load from 30 Newtons to 80 Newtons.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 6-7, 9-10 and 14-15 are allowed. Claims 3-5, 8, 11-13 and 16-21 are cancelled.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive. The rejections of 10/15/2020 are overcome.

Allowable Subject Matter
Claims 1-2, 6-7, 9-10 and 14-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Luke (US 4,700,726) teaches a plugwrap for a cigarette filter rod (column 1, lines 57-62) having a weight of not more than 80 grams per square meter and a thickness of not more than 140 microns (column 2, lines 63-66). The permeability is below 100 CORESTA units (column 2, lines 29-53). 
Hooper (US 2011/0180088) teaches  a cigarette having a filter rod (figure 1, reference numeral 3) circumscribed by a conventional plug wrap (figure 4, reference numeral 5) and joined to a tobacco rod by tipping paper ([0069], figure 4, reference numeral 3). The tipping paper has a thickness of at least 45 microns up to 250 microns [0023]. The plug wrap and tipping paper extend to a furthest downstream end of the smoking article (figure 1). The cigarette is ventilated through an overlying ventilating tipping paper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747